DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments filed 2/12/2021 have been entered. 
Claims 11 and 16 are pending.
	In the previous office action, the examiner identified the allowable subject matter as the method of treating hepatocellular carcinoma using the herein claimed combination of actives.  However, the instant claims does not specifically recite the method of treating heptacellular carcinoma.  In fact, there is no specific disease is being treated in the claims. The claims merely recite the patient population, i.e., patient suffered from hepatocellular carcinoma, but not the condition being treated. The examiner believes only minor correction is needed. 
	Therefore, a second Ex parte Quayle action is issued herein.
	The examiner will favorably consider the recitation of the phrase “the method of treating hepatocellular carcinoma” being recited in the claims.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627